Citation Nr: 0727107	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied service connection for bilateral 
hearing loss.


FINDING OF FACT

Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and there is no 
competent evidence establishing an etiological relationship 
between the veteran's current bilateral hearing loss 
disability and his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2003.  The 
RO's June 2003 notice letter informed the veteran that he 
could provide evidence to support his claims for service 
connection or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  As the claim is denied, any 
matter as to the assignment of a disability rating or 
effective date is moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with claims file.  
Post-service treatment records and reports from Omaha VA 
Medical Center (Omaha VAMC) and Lincoln VA Medical Center 
(Lincoln VAMC) have also been obtained.  The appellant has 
not identified any additional medical evidence.  The veteran 
was afforded a VA audiological examination in April 2003.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Hearing Loss

The veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma from working around airplanes when 
training pilots how to land on and take-off from an aircraft 
carrier.  

 For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

The report of an April 2003 VA audiology examination shows 
current bilateral hearing loss for VA purposes.  See 
38 C.F.R. § 3.385. 

Service medical records are negative for any findings of 
treatment or diagnosis of bilateral hearing loss.  On 
examination pending service discharge in December 1945, the 
veteran's hearing was 15/15 bilaterally.  His ears and drums 
were normal.  There were no findings pertaining to complaints 
of hearing loss.  Post-service medical evidence of hearing 
loss is first documented in July 2002, which is nearly 60 
years post service.  
The lapse in time between service and the first diagnosis of 
hearing loss also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current hearing loss 
and his in-service acoustic trauma.  With consideration of no 
hearing loss shown in service and a 60 year passage of time 
before hearing loss is shown post service, a preponderance of 
the evidence is against the veteran's claim.

In the present case, the veteran has produced no evidence or 
medical opinion in support of his claim that his present 
hearing loss is the result of in-service acoustic trauma.  
The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss arising from in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


